     Case 1:19-cr-00552-GHW Document 36-2 Filed 06/08/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                             Case No.: 1:19-cr-00552-GHW

       Plaintiff,

v.                                                    CERTIFICATION OF
                                                      PAUL B. BRICKFIELD, ESQ.
EDWARD SHIN,                                          PURSUANT TO SOUTHERN
                                                      DISTRICT LOCAL CRIMINAL
       Defendant.                                     RULE 16.1



       I, Paul B. Brickfield, Esq., hereby certify as follows:

       1.     I am an attorney-at-law of the States of New York and New Jersey

and counsel for Defendant Edward Shin. In such capacity, I am familiar with the

facts of this matter. I am submitting this Certification in support of Mr. Shin's

omnibus pretrial motions, specifically the motions for production of a bill of

particulars and early production of Iencks and Giglio material pursuant to

Southern District Local Criminal Rule 16.1.

                                     Bill of Particulars

       2.     As set forth in the accompanying Memorandum of Law, after the

issuance of the original indictment, I requested a bill of particulars from the

Government by letter dated August 5, 2019. Following the issuance of the

superseding indictment, I requested a bill of particulars by letter dated January

27, 2020. The Government responded by letter dated February 6, 2020 with

limited information. I requested additional information from the Government by


                                           1
    Case 1:19-cr-00552-GHW Document 36-2 Filed 06/08/20 Page 2 of 6




letters dated April 17, 2020, May 13, 2020 and May 29, 2020.

       3.      On June 2,2020, I had a telephone conference with Assistant U.S.

Attorney Daniel Tracer and Assistant Prosecutor Tara LaMorte to discuss issues

relating to the bill of particulars, names of co-conspirators and the early

production of Jencks and Giglio material.

       4.      Mr. Tracer and Ms. LaMorte advised that the Government would

provide additional responses to my previous requests for a bill of particulars by

the end of the week. On June 4, 2020, the Government did provide additional

information.

       5.      On June 5, 2020, I responded and listed the items that I believe are

still outstanding (copy attached hereto as Exhibit A). The Government has not

yet responded to this letter.

                 Iencks, Giglio and Names of Co-Conspirators Material

       6.      On our June 2, 2020call, Mr. Tracer and Ms. LaMorte advised that

the Government would provide Jencks and Giglio material and information on

co-conspirators one week before trial. As set forth in our Memorandum of Law in

support of our pretrial motions, I submit that given the circumstances of the case,

the high volume of discovery materials and the number of loans involved,

provision of these rnaterials one week prior to trial is not sufficient. This issue

remains unsolved.

       7.      The parties have had good faith discussions seeking to resolve all

these issues and have made some progress. On behalf of Mr. Shin, I respectfully


                                           2
    Case 1:19-cr-00552-GHW Document 36-2 Filed 06/08/20 Page 3 of 6




request that the relief sought in the accompanying Memorandum of Law be

granted on these issues.

          I certify that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I am

subject to punishment.




                                                  Paul B. Brickfield, Esq.
                                                  Brickfield & Donahue
                                                  70 Grand Avenue, Suite 100
                                                  River Edge, NJ 07661
                                                  (201) 488-7707
                                                  Counsel for Defendant
                                                  Edward Shin

Dated :         June 8, 2020




                                          3
Case 1:19-cr-00552-GHW Document 36-2 Filed 06/08/20 Page 4 of 6




     Exhibit A
                  Case 1:19-cr-00552-GHW Document 36-2 Filed 06/08/20 Page 5 of 6



PAUL B. BRICKFIELD 0+
                                                                                           NEW YORK OFFICE
pbrickfield@brickdonlaw.com                        BRICKFIELD                            PAUL B. BRICKFJELD P.C.
                                                                                       219 WESTCHESTER AVENUE
JOSEPH R. DONAHUE °
                                                                                               SUITE 200
jdonahue@brickdonlaw.com
                                                   & DONAHUE                            PORT CHESTER, NY 10573
                                                                                             (914) 935-9705

of counsel
                                                  & I   r   0   I   H   ,   ,   '

NANCY J. SCAPPATICCI
nscappalicci@brickdonlaw.com                         70 GRAND AVENUE
                                               RIVER EDGE, NEW JERSEY 07661
SANDRA COIRA                                      TELEPHONE (201 ) 488-7707
scolra@brickdonlaw.com                            FACSIMILE (201 ) 488-9559
                                                   www .brickdonlaw.com
'CERTIFIEDCRIMINALTRIALLAWYER· NEW JERSEY
+MEMBER OF NEW YORI< BAR
                                                        June 5, 2020

         Via Electronic Mail Only
         Assistant U.S. Attorney Daniel Tracer
         Assistant U.S. Attorney Tara LaMorte
         United States Attorney's Office
         Southern District of New York
         One Saint Andrew's Plaza
         New York, NY 10007

                  Re:         United States v. Edward Shin
                              Case No.: 1:19-cr-00552-GHW

         Dear Mr. Tracer and Ms. LaMorte:

               As you know, I represent Edward Shin. I am in receipt of your letter of June 4,2020.
         Thank you for providing the information in this letter. Nevertheless, for the reasons stated
         in my prior correspondence and conversations with you, we believe that additional
         information as set forth in our prior letters is required in order to provide fair notice to Mr.
         Shin and his counsel of the allegations in the superseding indictment.

                By way of example and without precluding our prior requests and arguments we
         believe the June 4, 2020 letter is not sufficient for the following reasons:

               1.     The column under fraudulent commissions does not indicate which of the
         commissions are alleged to have been unearned by James Kim and which of the
         commissions were "kickbacks" to Mr. Shin. In addition, we are requesting the amount of
         each such payment for both categories and the corresponding date for each such payment;

               2.     Under the category of "fraudulent capital injection" we are likewise
         requesting the specific type of injection and the approximate date; and

                3.    The column of "false loan information" encompasses almost all of the loans.
         For the reasons previously stated such as the large range of potentially false information in
         connection with the loan process (such as statements about assets, liabilities and other


                                                                1
      Case 1:19-cr-00552-GHW Document 36-2 Filed 06/08/20 Page 6 of 6



information), we are requesting a statement of the specific information which is claimed to
be false for each loan.

       In addition, as stated in our letter of May 13,2020, your list includes five loans that
apparently took place during 2017 or 2018. These loans remain on the list in your June 4,
2020 letter. Please advise whether these loans are considered to be in the scope of the
superseding indictment and, if so, how they are linked to the period described in the
superseding indictment.

        As you know, our motions to be filed this Monday, June 8,2020 will include a motion
for a bill of particulars. As discussed earlier this week, in the event we are able to continue
our good faith discussions to resolve the bill of particulars motion, I would then withdraw
the motion at a later date.

                                   Very truly yours,

                                   Isl Paul B. Brickfield
                                   Paul B. Brickfield




                                              2
